PER CURIAM.
The services rendered by the libelants in the court below were unquestionably salvage services, and the only question before this court is as to the amount of salvage compensation.
The proper amount to allow is a matter of opinion, based upon the evidence as to the facts and circumstances surrounding the services, and the rule on appeal is that the amount allowed by the lower court should not be reduced, unless some important error has been committed, such as the violation of just principles, or clear and palpable mistake, or gross overallowance. See The Sybil, 4 Wheat. 98, 4 L. Ed. 522; The Camanche, 8 Wall. 448, 19 L. Ed. 397; The Connemara, 108 U. S. 359, 2 Sup. Ct. 754, 27 L. Ed. 751. In this case we find no important error, no violation of just principles, nor clear mistake, nor gross overallowance.
The judgment of the District Court is therefore affirmed.